Citation Nr: 1225502	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  00-02 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine, L2-3.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from August 1972 to August 1978 and from January 1984 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 1999 rating decision issued by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for an increased rating for a lumbar spine disability.

The Board remanded the instant claim in June 2001, April 2003, May 2004, March 2007 and January 2012.

A review of the Virtual VA paperless claims processing system does not reveal additional documents pertinent to the present appeal.

A May 2012 rating decision granted service connection for radiculopathy in each lower extremity and assigned a separate initial rating for each extremity.  The Veteran has not filed a notice of disagreement objecting to these assigned initial ratings or their effective date.


FINDING OF FACT

The Veteran's lumbar spine disability manifested as flexion was measured to be to 60 degrees and lateral bending was to 20 degrees, both at worst, with normal spinal contour and subjective complaints of pain; the record was negative for the listing of the whole spine to the opposite side, marked limitation of forward bending in a standing position, loss of lateral motion, mobility on forced motion, ankylosis, doctor prescribed bedrest, incapacitating episodes, bowel or bladder impairments attributable to this disability, or additional limitation of motion due to pain, incoordination, fatigue, weakness or lack of endurance.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine, L2-3 are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.71a, 4.124a, 5292, 5293, 5295 (2002, 2003), 5235-5243 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in a May 2004 letter with regards to the claim for an increased rating for his service connected lumbar spine disability.  This letter provided notice as to what evidence was required to substantiate his claim.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter was provided after the initial adjudication of the Veteran's claim.  The timing deficiency with regard to this May 2004 letter was cured by the readjudication of the claim in the April 2007 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The May 2004 letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claim for an increased rating and provided specific examples.  This letter stated that such evidence should describe the manner in which the Veteran's disability symptoms have worsened based upon the author's knowledge and personal observations.  A March 2006 letter notified the Veteran that he may submit statements from his employers.  The timing deficiency with regard to both of these letters was cured by the readjudication of the claim in the April 2007 SSOC.  Id.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, VA treatment records, Social Security Administration records and the VA examination reports.  The Board notes that while the April 2005 VA examiner did not report reviewing the Veteran's claims file, an examination is not rendered inadequate merely because the claims file was not reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).   

The Veteran has not alleged that his service connected lumbar spine disability has worsened since his last VA examination.  Moreover, VA examination reports and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board remanded the claim for an increased rating for a lumbar spine disability in June 2001, April 2003 and May 2004.  Proper VCAA notice to be provided and the Veteran was to be asked to provide the names and addresses of any medical providers.  Appropriate VA examinations were to then to be conducted to determine the current severity of these disabilities.  Such VCAA notice was provided in May 2004.  This May 2004 letter asked the Veteran to provide the dates and places of treatment he received for these disabilities from VA.  In addition, the Veteran was asked to complete an appropriate authorization form to allow VA to obtain records from private physicians or hospitals.  VA examinations were conducted in April 2002, June 2003 and June 2005.

In March 2007, the Board remanded the instant claim to allow the RO to consider the additional evidence that had been received an issue a SSOC; the RO considered such evidence and issued an SSOC in April 2007.  In January 2012, the Board remanded the instant matter to allow a VA examination to be conducted to determine whether the Veteran's reported bladder or bowel impairments were associated with lumbar spine disability.  Such a VA examination was conducted in February 2012.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate the instant claim.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Lumbosacral and cervical spine disabilities are evaluated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

The criteria relating to spine disorders were amended in September 2002 and 2003, during the course of this appeal.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003); 69 Fed. Reg. 32,449 (June 10, 2004).  

The Board is required to consider the claim in light of the former and revised schedular criteria to determine whether an increased disability rating is warranted for the Veteran's lumbar spine disability.  The General Counsel for VA has determined that the amended rating criteria, if favorable to the claim, can be applied only for the periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-2000.  However, the Veteran does get the benefit of having both the former and revised regulations considered for the periods after the change was made.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  That guidance is consistent with longstanding statutory law, to the effect that an increase in benefits cannot be awarded earlier than the effective date of the change in law pursuant to which the award is made.  See 38 U.S.C.A. § 5110(g).

Under the criteria in effect prior to September 26, 2003, limitation of motion of the lumbar spine warranted a 20 percent rating if it was moderate or a 40 percent rating if it was severe.  38 C.F.R. § 4.71a, 5292 (2003).

Under the criteria in effect prior to September 26, 2003, a lumbosacral strain warranted a 20 percent rating was warranted with muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in a standing position.  A 40 percent rating was warranted for severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 5295 (2003).

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, effective beginning on September 26, 2003, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine was not greater than 120 degrees or that muscle spasms or guarding were severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  38 C.F.R. § 4.71a, 5235-5243 (2011).

Under the criteria for rating intervertebral disc syndrome (IVDS) in effect prior to September 23, 2002, a 20 percent rating was warranted for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent rating was assigned for severe intervertebral syndrome with recurring attacks and intermittent relief.  A 60 percent rating is warranted where IVDS was pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of diseased disc and little intermittent relief.  38 C.F.R. § 4.71a, 5293 (2002). 

Under the interim revised criteria for IVDS, effective prior to September 26, 2003, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating was warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A 60 percent rating was warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, 5293 (2003).  IVDS was to be evaluated either on the total duration of incapacitating episodes over the past 12 months, or by combing under 38 C.F.R. § 4.25 (combined rating tables) with separate evaluations of its orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever resulted in a higher evaluation.  38 C.F.R. § 4.71a, 5293, Note (2) (2003).

Under the Formula for Rating IVDS Based on Incapacitating Episodes, effective beginning on September 26, 2003, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, 5243 (2011).

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, 5235-5243, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, 5235-5243, Note (2).

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lumbar Spine Claim

An April 2002 VA general medicine examination reflected the Veteran's reports of low back pain that lasted several hours on five out of seven days.  He used medication to treat his symptoms.  Physical examination found normal spinal curvature with some mild flattening of the lumbar spine and was negative for tenderness.  Forward flexion was from zero to 90 degrees, extension was from zero degrees to 25 degrees, right lateral bending from zero degrees to 35 degrees and left lateral bending from zero degrees to 20 degrees.  An accompanying lumbar X-ray revealed mild spondylosis that was most significant at the L2-3 level.  Following this examination and a review of the Veteran's claims file, a diagnosis of degenerative disc disease of the lumbar spine was made.

A June 2003 VA examination reflected the Veteran's reports of upper lumbar region back pain.  He used various medications for pain control, briefly used a transcutaneous electronic nerve stimulation (TENS) unit and had some injections in his back.  Physical examination was negative for palpable spasms and focal tenderness.  The general spinal contour was within normal limits.  Flexion was to 60 degrees, extension was to 20 degrees and bilateral lateral bending was to 20 degrees.  Truncal rotation and axial loading both produced complaints of increased low back pain.  Straight leg test in the sitting position was fully negative while the straight leg test in the supine position produced complaints of pain in the low back with elevation of the right leg to 60 degrees and with elevation of the left to about 30 degrees.  The inconsistency of these testing results in two different positions was non-physiologic and there were no complaints of paresthesias for this process.  An accompanying X-ray revealed mild spondylosis of the lumbar spine at L2-3 and L4-5.  Following this examination, a diagnosis of low back intervertebral disc syndrome with symptoms of radiculopathy but nonphysiologic responses to some physical examination techniques was made.  An addendum to this examination indicated that the claims file had been reviewed.

An April 2005 VA examination reflected the Veteran's reports of low back pain that was temporarily increased with strenuous activity.  Incapacitating episodes in the past year or additional limitation of motion or other functional aspects with strenuous activity were denied.  He used medication to reduce pain.  Physical examination found spinal curvature and posture to be normal and there was no palpable spasm or spasms.  Flexion was to 75 degrees, extension was to 20 degrees, left lateral bending was to 20 degrees, right lateral bending was to 30 degrees and rotation was to 45 degrees.  There were subjective complaints of pain at each extreme with no objective evidence of pain behavior observed.  Straight leg testing was consistently negative in both the sitting and supine positions.  Following this examination, an impression of mild spondylosis of the lumbar spine was made.

An addendum to the April 2005 VA examination indicated that there was no pain on range of motion or flare-ups.  In addition, there were no additional limitation of motion due to pain, fatigue, weakness or lack of endurance following repetitive use.  An accompanying X-ray revealed spondylosis of the lumbosacral spine.

An April 2011 VA examination reflected the Veteran's reports of daily low back pain that did not last the entire day as well as flare-ups of pain that occurred one to 12 times per day and that lasted between a few minutes and a full day.  He also reporting losing control of his bowels two to three times per month.  During flare-ups, he limited his physical activity.  He used medication to treat his pain with some relief.  Physician directed bedrest and incapacitating episodes were denied.  Physical examination revealed normal spinal curvature and posture without spasms or tenderness to palpation.  Forward flexion was from zero degrees to 90 degrees, extension was from zero degrees to 30 degrees, bilateral lateral flexion was from zero degrees to 20 degrees and bilateral rotation was from zero degrees to 30 degrees; there was pain throughout all ranges of motion.  There was no decrease in range of motion due to pain, fatigue, weakness or lack of endurance on repetitive motion testing.  Following this examination and a review of the Veteran's claims file, a diagnosis of mild discogenic disease changes with associated spondylosis, L1-L2, L2-L3 and L4-L5 was made.

A February 2012 VA Disability Benefits Questionnaire (DBQ) reflected the Veteran's reports of constant low back pain, with the right side worse than the left side, which he rated as "6/10."  Prolonged sitting, standing and walking exacerbated this low back pain.  Current treatment included the use of medications with fair relief of pain.  He also described several occasions of spontaneously losing control of his bowel movements, with the last occurrence several months ago, and denied a history of colon or intestinal disease.  Flare-ups, during which the Veteran was unable to walk, which lasting several hours occurred three to four times per week were reported.  Physical examination revealed localized tenderness or pain on palpation of the thoracolumbar spine without guarding.  Forward flexion was to 60 degrees with pain beginning at 45 degrees, extension was to five degrees with pain beginning at five degrees, bilateral lateral flexion was to 10 degrees with pain beginning at 10 degrees, right lateral rotation was to 20 degrees with pain beginning at 20 degrees and left lateral rotation was to 25 degrees with pain beginning at 25 degrees.  Repetitive testing did not reveal any additional range of motion limitation.  Functional loss included the loss movement than normal, weakened movement, pain on movement and interference with sitting, standing and/or weight bearing.  The Veteran had IVDS but had not experienced incapacitating episodes over the past 12 months.  Muscle strength was "5/5' in the lower extremities, deep tendon reflexes were 2+ in the bilateral knees and ankles, and sensory examination was normal.

Following this February 2012 physical examination and a review of the Veteran's claims file, the Veteran was diagnosed with chronic lumbar pain associated with mild lumbar spondylosis and degenerative disc disease.  The examiner opined that the Veteran's isolated instances of bowel incontinence were less likely than not caused by neurogenic bowel disease related to his lumbar spine condition as the medical records and imaging studies did not demonstrate a lumbar injury severe enough to account for these symptoms.  Reflex and muscle strength testing on physical examination were within normal limits and he did not suffer from chronic bowel impairment which one would expect if he had neurologic complications secondary to a lumbar spine injury.

In considering the both the revised and former General Rating Formula for Rating Diseases and Injuries of the Spine, and considering the Veteran's subjective complaints of back pain, the evidence of record shows that flexion was to 60 degrees and lateral bending was to 20 degrees, both at worst.  Spinal contour was consistently found to be normal on examination.  Although the Veteran generally complained of low back pain and the February 2012 DBQ and April 2011 VA examination noted either pain throughout the entire range of motion or at the end of range of motion, there was no additional limitation of motion due to pain, incoordination, fatigue, weakness or lack of endurance.  38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, supra.  Pain, without additional functional impairment, is insufficient to warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).   In addition, this lumbar range of motion does not approximate severe limitation of motion as the Veteran retained significant range of motion and some examinations found range of motion to be nearly normal.

 Examinations conducted during the course of this appeal have been negative for ankylosis and the Veteran has retained range of motion.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  The clinical evidence was negative for, and the Veteran has not alleged, the listing of the spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, the loss of lateral motion with osteo-arthritic changes or abnormal mobility on forced motion.  A rating in excess of 20 percent based upon limitation of motion or ankylosis is therefore not warranted.  38 C.F.R. § 4.71a, 5292, 5295 (2002, 2003), 5235-5242 (2011). 

Although the Veteran has been diagnosed with IVDS, the clinical evidence of record is negative for doctor prescribed bedrest and the Veteran repeatedly denied incapacitating episodes.  A higher rating is therefore not warranted under the criteria for IVDS.  38 C.F.R. § 5293 (2002, 2003), 5243 (2011).  In addition, the February 2012 VA examiner opined that the Veteran's reported bowel incontinence was not related to his service connected lumbar spine disability and there were no reported bladder impairments.  A separate rating for bowel impairment is also not warranted.  38 C.F.R. § 4.71a, 5235-5243, Note (1) (2011).  The Veteran has been awarded separate ratings for lower extremity radiculopathy and consideration of neurological impairments is therefore not warranted.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's lumbar spine disability manifested as flexion that was to 60 degrees and lateral bending was to 20 degrees, both at worst, with normal spinal contour and subjective complaints of pain.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  The Veteran did not work during the course of the appeal and therefore marked interference with employment has not been demonstrated.

As evidence by the record, the Veteran has been in receipt of a total disability rating based on individual unemployability due to service connected disabilities (TDIU), under 38 C.F.R. § 4.16, throughout the course of the appeal and further consideration is not warranted.
 

ORDER

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine, L2-3 is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


